DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment of claims 1, 11, in the paper of 1/26/2022, is acknowledged.  Applicant’s arguments filed 1/26/2022, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 1-20 are still at issue and are present for examination. 

Election/Restrictions
	Applicant's election of the following species without traverse, in the paper of 8/2/2021, is acknowledged.  Applicant's election without traverse of the following species: 
Species Group 1: E. coli,	

Species Group 2: claims 12 and 14,

Species Group 3: Csy4 from P. aeruginosa,.

Species Group 4: Cse3 from E. coli,

Species Group 5: Indole-3-acetic acid,

Species Group 6: Tryptophan-2-monooxygenase (IaaM),.

Species Group 7: Indoleactamide hydrolase (IaaH),

in the paper of 8/2/2021, is acknowledged.  
	 Claims 13, 15, 18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Objections
Claims 1-12, 14, 16, 17, 19, 20 are objected to because of the following informalities:  
Claims 1-12, 14, 16, 17, 19, 20 are objected to because applicants submitted claims are not identical to those claims previously submitted with the exception of amendments as per 37 CFR 1.121.  Applicants claims are extremely long and complicated and thus it is imperative that applicants are extremely careful in making all amendments/changes to the claims.  Applicants newly amended claims comprise indention for paragraphs (a) – (e) that is the same as the indention for sub paragraphs (i)-(ii).  This is not how the claims existed previously.  This newly altered claim format is potentially confusing given the complexity of applicants claims.  Given the extreme complexity of applicants claims applicants attention is directed to precision in making any and all amendments as per 37 CFR 1.121.
Claim 1 twice recites “the second protein is bound to the second binding motif” which should be “ the second heterologous protein is bound to the second binding motif”
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1-12, 14, 16, 17, 19, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Previously claim 1 (claims 2-12, 14, 16, 17, 19, 20 dependent from) was indefinite in the recitation “whereby the first trigger 25sequence complementary with the toehold sequence is bound to the toehold sequence, the first sequence complementary with the hybridization sequence is separated from the hybridization sequence, and the second trigger sequence complementary with the hybridization sequence is bound to the hybridization sequence”.  Specifically applicants claimed method for controlling colocalization of a first heterologous protein with a second heterologous protein comprises expressing a trigger RNA … whereby the first trigger 25sequence complementary with the toehold sequence is bound to the toehold sequence, thus the method is limited to that expressed trigger RNA that is bound to the toehold and not necessarily when the trigger RNA is expressed and unbound to the toehold.  This confusion is based upon the limitation “whereby the first trigger is bound”. 
In response to this previous rejection applicants submit that they have amended the claims. 
Applicants amendment of the claims with regard to the above recitation is acknowledged, however, applicants claims remain indefinite for the following reasons.
Claim 1 is indefinite in that it remains confusing and unclear as to the exact limitations of applicants claimed method.  As discussed above and previously some of this confusion is due to the length of the proposed claims as well as applicants 
Regardless of the above, claim 1 is remains indefinite for at least the following: Claim 1 is currently drawn to a method comprising steps/parts: (a), (b), (c) , (d) and (e).  Claim 1 parts (b) and (e) comprise steps/parts (i) or (ii).  Claim 1 part (a) recites: “wherein the first scaffold RNA molecule comprises a first binding motif, a hybridization sequence and a toehold sequence, the first heterologous protein is bound to the first binding motif, and the hybridization sequence is bound to a first sequence complementary with the hybridization sequence”.  Claim 1 part (b) (ii) (alternative to part (i)) recites: “and the first scaffold RNA molecule further comprises the first sequence complementary with the hybridization sequence, whereby the first heterologous protein is not colocalized with the second heterologous protein in the cell”.  The claim is indefinite in that it is unclear and confusing as to part (b) (ii) that the first  scaffold RNA molecule “further comprises the first sequence complementary with the hybridization sequence at the same time as it comprises the hybridization sequence which it must as per part (a).  
The indefiniteness is based upon the first scaffold RNA molecule comprising the hybridization sequence which it must by part (a) and a first sequence complementary to the hybridization sequence as part (b)(ii).

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-12, 14, 16, 17, 19, 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claims 1-12, 14, 16, 17, 19, 20 remain directed to all possible methods for controlling colocalization of a first heterologous protein with a second heterologous protein in a cell, comprising: (a) expressing the first heterologous protein and a first scaffold RNA molecule in the cell, wherein the first scaffold RNA molecule comprises a first binding motif, a hybridization sequence and a toehold sequence, the first heterologous protein is bound to the first binding motif, and the 
There is continues to be insufficient disclosure of any particular structure to function/activity relationship for the specific components of the claimed method with regard to specifics of the first and second scaffold RNA molecules, hybridization sequences, toehold sequence, trigger RNA molecule and sequence and the 
Applicants Response:
Applicants submit that the examiner has alleged that the claims are directed to methods without any particular structure to function/activity relationship for the specific components of the claimed method (i.e. specifics of the first and second scaffold RNA molecules, hybridization sequences, toehold sequence, trigger RNA molecule and sequence and the complementary sequences thereof…).  Applicants submit in support of applicants position, applicant’s interpretation of each of the independent steps (a) through (e) and applicants support thereof. 
 	In summary applicants submit that claim 1 provides particular structure to function/activity relationship for the specific components such as the first scaffold RNA molecule, the second scaffold RNA molecule, and the trigger RNA molecule and that in view of the specification as filed and the language in claim 1, one of ordinary skill in the art would have known that claim 1 and its dependent claims do not cover all possible methods. Applicants submit that rather, the detailed structural and functional features in claim 1 limit the claimed method and that One of ordinary skill in the art would have 
Applicants amendment of the claims and applicants complete argument is acknowledged and has been carefully considered, however, is not found persuasive for the reasons previously made of record and for those reasons repeated herein.
	As stated above, applicants c aims 1-12, 14, 16, 17, 19, 20 remain directed to all possible methods for controlling colocalization of a first heterologous protein with a second heterologous protein in a cell, comprising: (a) expressing the first heterologous protein and a first scaffold RNA molecule in the cell, wherein the first scaffold RNA molecule comprises a first binding motif, a hybridization sequence and a toehold sequence, the first heterologous protein is bound to the first binding motif, and the 
	While applicants have submitted support for each of the steps (a) through (e), the claims remain rejected for the reasons previously stated.  Applicants are reminded that while the specifics of each of steps (a) through (e) are important in describing the claimed method it is also the description of how each of the steps (a) through (e) are related to each other and how they relate to the description of the whole method, not just its parts.  The specification continues to fail to describe sufficient representative species of these specific components as they relate to the whole of the claimed method 
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.
Closest Relevant Art
Schneider et al., Nanoscale, Vol 8, pp 19853-19866, Dec. 2016

Remarks
No claim is allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (571) 272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






rgh
3/17/2022

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652